NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding ,upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3339-19

MICHELLE RUTKOWSKI,

          Plaintiff-Respondent,

v.

MARIO REYES,

     Defendant-Appellant.
________________________

                   Argued May 25, 2022 – Decided July 14, 2022

                   Before Judges Whipple, Geiger and Susswein.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Passaic County,
                   Docket No. FD-16-1668-03.

                   Richard Kotkin argued the cause for appellant.

                   Respondent has not filed a brief.

PER CURIAM

          Defendant appeals from a January 30, 2020 Family Part order denying his

motion to reduce his unpaid child support balance by making a modification of
his child support obligation retroactive to January 16, 2016—the date on which

he purportedly filed a pro se motion while incarcerated in federal prison. 1 The

trial court denied defendant's latest motion, characterizing the plain language of

his January 16, 2016 filing as a motion to "discharge" his support arrears, not to

modify or suspend child support during a period of imprisonment as authorized

by Halliwell v. Halliwell, 326 N.J. Super. 442, 457–58 (App. Div. 1999). It is

not disputed that had defendant phrased his January 16, 2016 request as a motion

to modify or suspend, rather than to discharge, he would be entitled to the relief

he now seeks. After carefully reviewing the record, we conclude that in these

circumstances, defendant's unartful request to discharge his child support debt

should be construed to impliedly include a request to suspend or modify. We

therefore reverse and remand for the trial court to apply the September 24, 2018

modification of defendant's child support obligation retroactive to January 16,

2016 and to recalculate his arrears accordingly.

                                        I.

      We need only briefly summarize the relevant facts and procedural history,

which we discern from the record. On January 16, 2016, defendant filed a pro



1
  We note that defendant has since been released from federal custody and is
represented in this appeal by counsel.
                                                                            A-3339-19
                                        2
se motion concerning his child support arrears. Defendant was incarcerated in

federal prison at Fort Dix, so the motion was mailed by prison authorities on his

behalf. However, defendant received no response nor any indication the motion

was filed or received at all.

      On July 17, 2018, defendant was released from incarceration to the

custody of a halfway house. That same day, defendant filed a motion to "vacate

and/or modify" the existing child support order, seeking retroactive effect dating

to his initial filing. A hearing was convened on September 24, 2018, after which

the Family Part judge (initial judge or court) reduced defendant's weekly child

support obligation to $63, plus $10 toward his arrears balance of $29,678.39, for

a total of $73 due weekly, effective July 17, 2018. Defendant requested the

initial judge to vacate the arrears that had accumulated since the January 2016

filing. The initial judge denied that request, but did so without prejudice,

providing that "if the [defendant] can find his proof for the [c]ourt that he

previously tried to file an application for modification" on January 16, 2016,

during the period of defendant's incarceration, "he may refile an application and

the [c]ourt may preserve the filing date and amend the [retroactive] date of this

[modification] order."




                                                                            A-3339-19
                                        3
        On April 29, 2019, defendant, now represented by counsel, contacted the

Federal Bureau of Prisons pursuant to the Freedom of Information Act (FOIA),

5 U.S.C. § 552, seeking proof that defendant had filed a motion on or about

January 16, 2016. On May 23, 2019, defendant received by mail a response

signed by the Regional Counsel for the Federal Bureau of Prisons. The response

included     a   single-page   photocopy     entitled   "UNIT    OUTGOING—

CERTIFIED/SPECIAL/LEGAL MAIL" showing that, via prison staff,

defendant had mailed something to the Office of Child Support on January 16,

2016.

        On November 4, 2019, defendant filed a new motion requesting the court

to "vacate and/or modify" the September 24, 2018 order retroactive to January

16, 2016, and to adjust his arrears accordingly. Attached to the motion was a

certification, signed by defendant, which read, "I respectfully request that the

[c]ourt enter an order vacating my entire arrearage of child support of

$29,673.39." Defense counsel included an additional certification that stated

defendant was seeking the court to vacate the entire arrears amount.

        On January 15, 2020, a different Family Part judge (trial judge) convened

a hearing to determine whether the photocopied prison mail log satisfied the

initial court's requirement to make the effective date of the September 24, 2018


                                                                           A-3339-19
                                        4
order retroactive to January 16, 2016. As proof that he had mailed a motion on

or about January 16, 2016, defendant produced the one-page excerpt from prison

legal/certified mail log, indicating that defendant had given a prison staff

member a legal document to be mailed to the Child Support Office on January

16, 2016. The photocopied page also included defendant's prison ID number,

and the signatures of defendant and the prison officer. Although the mail log

excerpt showed that something had been mailed on the relevant date, it did not

indicate what the envelope actually contained.

      As proof of the actual filing, defendant provided to the trial court what he

claimed was a copy of the document that had been mailed on his behalf by prison

authorities. That document states in pertinent part: "Petitioner Mario Willie

Reyes, respectfully submit[s] this motion for request for discharging payment

of his child support, due to him being in federal custody here at Fort Dix . . . ."

      After hearing arguments, the trial court determined that defendant had

presented

            an undated application . . . requesting a discharge of
            child support. [The log showed] a mailing [had been
            sent] in 2016 to child support, [but] no specifics as to
            what the mailing was. We don't have a copy of the
            actual mailing. We don't have a filed copy of anything.
            Again, we don't have any dates as far as this is
            concerned.


                                                                             A-3339-19
                                         5
           The trial judge acknowledged that defendant had produced a copy of "the

[motion] that allegedly he sent from [federal prison]." However, even accepting

that copy as proof of the filing mailed on January 16, 2016, the trial court noted,

"as far as this [c]ourt is concerned[,] . . . [what defendant produced] was a

motion for discharge or elimination, termination of the child support obligation

. . . ."

           In rejecting defense counsel's argument that the pro se letter should be

interpreted as a request to modify defendant's support obligation during the

period of his incarceration, the trial judge noted, "[b]ut that's not what it says.

It doesn't say 'modify,' counsel. What's in front of me if I'm to accept this and

I'm accepting it is for discharging payment 2 of his child support due to him being

in federal custody." The trial judge concluded that the language of the letter

was clear: "[d]ischarge means discharge." "[R]eading th[e] application for what

it is, and . . . the [j]udge's court order back on September 24[], 2018 for what it

is," the judge found that the January 2016 motion was could not be reasonably

interpreted as "a modification application when clearly it states[—]whether he

did this alone or with somebody else[—i]t's for discharge of the payment. He

wants the payments to stop. He's in prison. He wants it to stop."


2
    See infra note 3.
                                                                             A-3339-19
                                           6
      However, in an abundance of caution, the trial court decided to relist the

"matter . . . for [January 30, 2020] in order for the [c]ourt to confer with the

[initial] . . . judge [who] . . . presided over this application back on September

the twenty-fourth of 2018[,]" to ascertain, specifically, what "proof" the initial

judge required to modify the effective date.

      On January 30, 2020, the trial judge confirmed that she had spoken with

the initial judge and that her earlier interpretation of his order was c orrect.

Based on the plain language of the letter defendant had produced, the trial judge

"[concluded] that the [January 2016] discharge application was just that, a

discharge application and not a modification . . . ." Accordingly, the trial court

denied defendant's request to apply the September 24, 2018 reduction in child

support retroactive to January 16, 2016.

      This appeal followed. Defendant raises the following contentions for our

consideration:

            POINT I

            THE TRIAL COURT FAILED AND REFUSED TO
            FOLLOW THE LAW OF THE CASE AS THE
            APPELLANT    PROVIDED   OVERWHELMING
            PROOF THAT HE PREVIOUSLY TRIED TO FILE
            AN APPLICATION FOR MODIFICATION AND HIS
            APPLICATION   FOR   VACATION    AND/OR
            MODIFICATION    FOR   CHILD    SUPPORT


                                                                            A-3339-19
                                        7
            [ARREARAGES] MUST                RELATE    BACK      TO
            JANUARY 16, 2016.

                                       II.

      We believe the critical issue before us is not what the initial judge

intended for defendant to prove but rather whether the January 16, 2016 letter 3

functionally serves as a request to modify or suspend defendant's child support

obligations during his imprisonment, and not just a request to eliminate all

arrears that had theretofore accrued.        Before we begin our analysis, we

acknowledge certain basic legal principles that inform our decision.

      As a general proposition, the scope of appellate review of a Family Part

judge's decision of whether to grant or deny an application to modify child

support is narrow. Thieme v. Aucoin-Thieme, 227 N.J. 269, 282–83 (2016);

Cesare v. Cesare, 154 N.J. 394, 411 (1998). We review such decisions for abuse

of discretion. We accord deference to Family Part judges due to their "special

jurisdiction and expertise" in family law matters. Cesare, 154 N.J. at 413. We

are bound by the judge's findings after a trial so long as they are "supported by

adequate, substantial, credible evidence." Id. at 411–12. We therefore will not



3
  Like the trial court, we will assume that the letter produced by defendant for
the January 15, 2020 hearing is a copy of the actual filing that was mailed on
defendant's behalf by federal prison authorities on or about January 16, 2016.
                                                                           A-3339-19
                                       8
disturb the factual findings and legal conclusions unless convinced they are "so

manifestly unsupported by or inconsistent with" the evidence presented. Id. at

412.   However, challenges to legal conclusions, as well as a trial judge's

interpretation of the law, are subject to our de novo review. Est. of Hanges v.

Metro. Prop. & Cas. Ins. Co., 202 N.J. 369, 382–83 (2010). We add that, in this

case, the trial court's decision was not based on a credibility assessment but

rather the interpretation of the literal text of a pro se letter-pleading.

       Debts accrued through unpaid child support arrears may not be

discharged. Lynn v. Lynn, 91 N.J. 510, 516 n.1 (1982); see also Dunbar v.

Dunbar, 190 U.S. 340 (1903) (holding that a debt for the support of children is

not dischargeable). It is not disputed, however, that the rule recognized in

Halliwell would have permitted defendant's support obligation to be suspended

upon his request, and the amount of arrears to be recalculated after his release.

326 N.J. Super.at 457–58 ("[I]n cases where the obligor has been sentenced to a

lengthy period of incarceration and has no assets, [courts may] defer any action

on the obligor's motion" to suspend the weekly support obligation, then

determine obligor's support obligation and arrears upon defendant's release,

retroactive to the date of the obligor's initial motion.)




                                                                             A-3339-19
                                          9
      We add that defendant's "status as a pro se litigant in no way relieve[d]

[him] of [his] obligation to comply with . . . court rules . . . ." Venner v. Allstate,

306 N.J. Super. 106, 110 (App. Div. 1997). A litigant who chooses to represent

himself is "presumed to know, and [is] required to follow, the statutory law of

this state." Tuckey v. Harleysville Ins. Co., 236 N.J. Super. 221, 224 (App. Div.

1989). The fact of self-representation, in other words, does not relieve defendant

from the normal operation of the law.

      However, we do not believe that we are foreclosed entirely from

accounting for an inmate's pro se status in interpreting his pleadings. While we

appreciate the trial court's focus on the "plain language" of defendant's request,

we also recognize that an inmate's pro se letter may not be written with the

precision we would expect of a counselled pleading. We add that while pro se

litigants are not excused from adherence to substantive legal or procedural rules,

strict compliance "may not be pursued at the expense of the failure by the court

system to perform its function of dispensing substantial justice on the merits."

Rubin v. Rubin, 188 N.J. Super. 155, 150 (App. Div. 2014); cf. R. 1:1-2

(instructing that the rules of procedure are to be construed to secure a just

determination, simplicity in procedure, and fairness in administration).             It

remains "fundamental that the court system is obliged to protect the procedural


                                                                                A-3339-19
                                         10
rights of all litigants and to accord procedural due process to all litigants."

Rubin, 188 N.J. Super. at 159. Indeed, it is not uncommon in Family Part that

pro se litigants do not know exactly what to ask for, and thus sometimes phrase

their prayers for relief unartfully. Sometimes, that will prompt the judge to

clarify their applications and, as appropriate, allow them to amend those requests

to comply with governing legal principles. See Ridge at Back Brook, LLC v.

Klenert, 437 N.J. Super. 90, 99 (App. Div. 2014).

      We note in this regard that, in this instance, no timely action was taken on

whatever was mailed from federal prison on or about January 16, 2016. It is not

clear from the record whether the mailing from the prison was lost. But had that

motion been heard and denied on the grounds that it sought impermissible relief,

that is, the total elimination of existing child support arrearages, see Lynn, 91

N.J. at 516 n.1, it is conceivable that defendant, while still incarcerated, would

have had an opportunity to file an amended or replacement motion seeking the

relief expressly authorized by Halliwell.

      In these circumstances, we interpret the January 16, 2016 letter to include

an implied request to suspend accumulation of child support debt during a period

of incarceration. The fact that defendant asked unartfully for more than the law

permits—total elimination of his child support debt—does not mean that he did


                                                                            A-3339-19
                                       11
not also ask for that to which he was entitled by law, that is, the relief authorized

by Halliwell.

      Accordingly, we reverse and remand for the trial court to make the

September 24, 2018 order modifying child support obligations retroacti ve to

January 16, 2016, and to recalculate the arrears that defendant owes. We do not

retain jurisdiction.

      Reversed and remanded.




                                                                               A-3339-19
                                        12